EXHIBIT 10.1

 

STANDSTILL AGREEMENT

 

This Standstill Agreement, dated as of December 5, 2015 (this “Agreement”), is
entered into by and among Insignia Systems, Inc., a Minnesota corporation (the
“Company”), Nicholas J. Swenson, an individual resident of Minnesota
(“Swenson”), Air T, Inc., a Delaware corporation (“Air T”), Groveland Capital
LLC, a Delaware limited liability company (“Groveland Capital”), and Groveland
Hedged Credit Fund LLC, a Delaware limited liability company (“Groveland Fund”
and, collectively with Swenson, Air T and Groveland Capital, the “Air T Group”),
and Sardar Biglari, an individual resident of Texas (“Biglari”), Philip L.
Cooley, an individual resident of Texas (“Cooley”), The Lion Fund II, L.P., a
Delaware limited partnership (“Lion Fund”), and Biglari Capital Corp., a Texas
limited liability company (“BCC” and, collectively with Biglari, Cooley and Lion
Fund, the “Biglari Group”).

 

WHEREAS, the Company and the Air T Group previously entered into the Standstill
Agreement dated as of November 8, 2014, and amended as of April 29, 2015 (the
“Prior Air T Standstill”).

 

WHEREAS, the Company and the Biglari Group have determined that the interests of
the Company and its shareholders would be best served by adding Biglari and
Cooley to the Company’s Board of Directors on the terms and conditions set forth
in this Agreement.

 

WHEREAS, the Company, the Air T Group and the Biglari Group have determined that
the interests of the Company and its shareholders would be best served by
entering into this Agreement in order to avoid the distraction that could result
from a contested election in connection with a special or annual meeting of the
Company’s shareholders, among other matters.

 

NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and, intending to be legally bound hereby, the parties hereby agree
as follows:

 

1.             Representations and Warranties of the Company.  The Company
represents and warrants as follows:

 

(a)           The Company has the corporate power and authority to execute,
deliver and carry out the terms and provisions of this Agreement and to
consummate the transactions contemplated hereby.

 

(b)           This Agreement has been duly and validly authorized, executed and
delivered by the Company, constitutes a valid and binding obligation and
agreement of the Company, and is enforceable against the Company in accordance
with its terms, except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws affecting the rights of creditors and subject to general equity
principles.

 

(c)           The execution, delivery and performance of this Agreement by the
Company does not and will not (i) violate or conflict with any law, rule,
regulation, order, judgment or decree applicable to it, or (ii) result in any
breach or violation of or

 

--------------------------------------------------------------------------------


 

constitute a default (or an event which with notice or lapse of time or both
could become a default) under or pursuant to, or result in the loss of a
material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, agreement,
contract, commitment, understanding or arrangement to which the Company is a
party or by which it is bound.

 

2.             Representations and Warranties of the Air T Group and the Biglari
Group.

 

(a)           Each member of the Air T Group, severally, and not jointly,
represents and warrants with respect to himself or itself as follows:

 

(i)            Such party, if Swenson, has the power and authority to execute,
deliver and carry out the terms and provisions of this Agreement and to
consummate the transactions contemplated hereby.  Such party, if an entity, has
the corporate power and authority or the limited liability company power and
authority, as applicable, to execute, deliver and carry out the terms and
provisions of this Agreement and to consummate the transactions contemplated
hereby.

 

(ii)           This Agreement has been duly and validly authorized, executed,
and delivered by such member of the Air T Group and constitutes a valid and
binding obligation and agreement of such party, and is enforceable against such
party in accordance with its terms, except as enforcement thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws affecting the rights of creditors and subject to
general equity principles.

 

(iii)          Such party is the “beneficial owner” of the number of shares of
Common Stock (as defined herein) that such party reports in the Amendment No. 3
to Schedule 13D filed by members of the Air T Group with the Securities and
Exchange Commission (the “SEC”) on May 26, 2015 (the “Air T Schedule 13D”) and
the aggregate number of shares of Common Stock acquired after that date as
reported in Form 4 reports filed by members of the Air T Group with the SEC
after that date.  Except for those Affiliates (as defined herein) and Associates
(as defined herein) of such party with respect to whom a cover page is included
in the Air T Schedule 13D, no other Affiliate or Associate of such party
beneficially owns any shares of Common Stock.  Each member of the Air T Group
disclaims beneficial ownership of the shares of Common Stock owned or controlled
by the other members except to the extent of his or its pecuniary interest
therein, and asserts that such member’s entry into this Agreement is a separate
agreement of such member with the Company.

 

(iv)          The execution, delivery and performance of this Agreement by each
member of the Air T Group does not and will not (i) violate or conflict with any
law, rule, regulation, order, judgment or decree applicable to him or it, or
(ii) result in any breach or violation of or constitute a default (or an event
which with notice or lapse of time or both could become a default) under or
pursuant to, or result in the loss of a material benefit

 

2

--------------------------------------------------------------------------------


 

under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which he or it is a party or by which he or it is bound.

 

(b)           Each member of the Biglari Group, severally, and not jointly,
represents and warrants with respect to himself or itself as follows:

 

(i)            Such party, if Biglari or Cooley, has the power and authority to
execute, deliver and carry out the terms and provisions of this Agreement and to
consummate the transactions contemplated hereby.  Such party, if an entity, has
the corporate power and authority, the partnership power and authority or the
limited liability company power and authority, as applicable, to execute,
deliver and carry out the terms and provisions of this Agreement and to
consummate the transactions contemplated hereby.

 

(ii)           This Agreement has been duly and validly authorized, executed,
and delivered by such member of the Biglari Group and constitutes a valid and
binding obligation and agreement of such party, and is enforceable against such
party in accordance with its terms, except as enforcement thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws affecting the rights of creditors and subject to
general equity principles.

 

(iii)          Such party is the “beneficial owner” of the number of shares of
Common Stock (as defined herein) that such party reports in the Amendment No. 1
to Schedule 13D filed by members of the Biglari Group with the SEC on
October 27, 2015 (the “Biglari Schedule 13D”).  Except for those Affiliates and
Associates of such party with respect to whom a cover page is included in the
Biglari Schedule 13D, no other Affiliate or Associate of such party beneficially
owns any shares of Common Stock.  Each member of the Biglari Group disclaims
beneficial ownership of the shares of Common Stock owned or controlled by the
other members except to the extent of his or its pecuniary interest therein, and
asserts that such member’s entry into this Agreement is a separate agreement of
such member with the Company.

 

(iv)          The execution, delivery and performance of this Agreement by each
member of the Biglari Group does not and will not (i) violate or conflict with
any law, rule, regulation, order, judgment or decree applicable to him or it, or
(ii) result in any breach or violation of or constitute a default (or an event
which with notice or lapse of time or both could become a default) under or
pursuant to, or result in the loss of a material benefit under, or give any
right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding or
arrangement to which he or it is a party or by which he or it is bound.

 

3

--------------------------------------------------------------------------------


 

3.             Definitions. For purposes of this Agreement:

 

(a)           The terms “Affiliate” and “Associate” have the respective meanings
set forth in Rule 12b-2 promulgated by the SEC under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”); the terms “beneficial owner” and
“beneficial ownership” shall have the respective meanings as set forth in
Rule 13d-3 promulgated by the SEC under the Exchange Act; and the terms “person”
or “persons” shall mean any individual, corporation (including not-for-profit),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization or other entity of any kind or nature.

 

(b)           The “Air T Standstill Period” means as to each member of the Air T
Group, the period from the date of this Agreement until the earlier of:

 

(i)    the conclusion of the Company’s 2016 Annual Meeting of Shareholders,
which shall be held no later than June 30, 2016; or

 

(ii)   such date, if any, as the Company has materially breached any of its
commitments or obligations set forth in Section 4(a) of this Agreement.

 

(c)           The “Biglari Standstill Period” means as to each member of the
Biglari Group, the period from the date of this Agreement until the earlier of:

 

(i)    the conclusion of the Company’s 2016 Annual Meeting of Shareholders,
which shall be held no later than June 30, 2016; or

 

(ii)   such date, if any, as the Company has materially breached any of its
commitments or obligations set forth in Section 4(a) of this Agreement.

 

(d)           “Board” means the Board of Directors of the Company.

 

(e)           “Common Stock” means the Common Stock of the Company, $0.01 par
value.

 

4.             Election of Biglari and Cooley as Directors; Related Matters.

 

(a)           Within five business days following the execution and delivery of
this Agreement by the parties hereto:

 

(i)            In accordance with the Company’s articles of incorporation and
amended and restated bylaws, the Board shall adopt a resolution increasing the
size of the Board by two directors, to a total of nine directors, effective as
of the date of such resolution.

 

(ii)           In accordance with the Company’s articles of incorporation and
amended and restated bylaws, the Board shall elect Biglari and Cooley as
directors of the Company, effective as of the date of such resolution, to serve
until the Company’s 2016 Annual Meeting of Shareholders and until their
respective successors shall have been duly elected and qualified, or until their
earlier death, resignation or removal.

 

(iii)          The Company agrees to nominate no more than nine directors for
election at the Company’s 2016 Annual Meeting of Shareholders, all of whom will
be nominated to serve a one-year term and the Company further agrees that it
will not nominate more nominees for election at the Company’s

 

4

--------------------------------------------------------------------------------


 

2016 Annual Meeting of Shareholders than the number of directors who are to be
elected at such meeting.  The Company agrees to include Swenson, Jacob J.
Berning (“Berning”), Biglari and Cooley (collectively, the “Nominees”) as four
of the Company’s nominees for election at the Company’s 2016 Annual Meeting of
Shareholders.  The Board will recommend, and the Company will reflect such
recommendation in its definitive proxy statement in connection with the 2016
Annual Meeting of Shareholders, that the shareholders of the Company vote to
elect the Nominees at such meeting, and the Company will support and solicit
proxies for the Nominees’ election as directors, and such recommendation,
support and solicitation will be in the same manner as for the Company’s other
nominees for director.

 

(b)           The members of the Air T Group who filed the Air T Schedule 13D
and the members of the Biglari Group who filed the Biglari Schedule 13D shall
each promptly file an amendment to their respective Schedule 13D filings
reporting their entry into this agreement, amending applicable items to conform
to their respective obligations hereunder and appending or incorporating by
reference this Agreement as an exhibit thereto. Such members of the Air T Group
and the Biglari Group, as applicable, shall provide to the Company a reasonable
opportunity to review and comment on such amendments in advance of filing, and
shall consider in good faith the reasonable comments of the Company.

 

(c)           The members of the Air T Group and the Biglari Group shall cause
all shares of Common Stock beneficially owned by them and their Affiliates to be
present for quorum purposes and to be voted, and shall cause all shares of
Common Stock held by their respective Associates to be present for quorum
purposes and to be voted (i) in favor of all directors nominated by the Board
for election at the Company’s 2016 Annual Meeting of Shareholders; and (ii) for
approval with respect to the advisory vote to approve executive compensation, in
accordance with the Board’s recommendation on any advisory vote on the frequency
of future advisory votes to approve executive compensation, and for the
ratification of the Company’s independent auditors.

 

5.             Standstill.

 

Each of the members of the Air T Group agrees that, during the Air T Standstill
Period, and each of the members of the Biglari Group agrees that, during the
Biglari Standstill Period, he or it will not, and he or it will cause each of
such person’s Affiliates or agents or other persons acting on his or its behalf
not to, and will use commercially reasonable efforts to cause his or its
respective Associates not to:

 

(a)           submit, or otherwise induce or encourage any other person to
submit, any shareholder proposal (pursuant to Rule 14a-8 promulgated by the SEC
under the Exchange Act or otherwise) or any notice of nomination or other
business for consideration, and will not nominate any candidate for election to
the Board or oppose the directors nominated by the Board;

 

(b)           form, join in or in any other way participate in a “partnership,
limited partnership,

 

5

--------------------------------------------------------------------------------


 

syndicate or other group” within the meaning of Section 13(d)(3) of the Exchange
Act with respect to the Common Stock or deposit any shares of Common Stock in a
voting trust or similar arrangement or subject any shares of Common Stock to any
voting agreement or pooling arrangement, other than (i) with respect to the
members of the Air T Group, solely with other members of the Air T Group and/or
one or more Affiliates of a member of the Air T Group, (ii) with respect to the
members of the Biglari Group, solely with other members of the Biglari Group
and/or one or more Affiliates of a member of the Biglari Group or (iii) to the
extent such a group may be deemed to result between the members of the Air T
Group and the Company or any of its Affiliates or between the members of the
Biglari Group and the Company or any of its Affiliates, in each case, as a
result of this Agreement;

 

(c)           solicit proxies or written consents of shareholders, or otherwise
conduct any nonbinding referendum with respect to Common Stock, or make, or in
any way participate in, any “solicitation” of any “proxy” within the meaning of
Rule 14a-1 promulgated by the SEC under the Exchange Act to vote, or advise,
encourage or influence any person with respect to voting, any shares of Common
Stock with respect to any matter, or become a “participant” in any contested
“solicitation” for the election of directors with respect to the Company (as
such terms are defined or used under the Exchange Act), other than a
“solicitation” or acting as a “participant” in support of all of the nominees of
the Board (including Swenson, Berning, Biglari and Cooley) at the 2016 Annual
Meeting of Shareholders;

 

(d)           seek, in any capacity other than as a member of the acting
majority of the Board, to call, or to request the call of, a special meeting of
the shareholders of the Company, or seek to make, or make, a shareholder
proposal at any meeting of the shareholders of the Company or make a request for
a list of the Company’s shareholders (or otherwise induce or encourage any other
person to initiate such proposal or request) or otherwise acting alone, or in
concert with others, seek to control or influence the governance or policies of
the Company;

 

(e)           in any capacity other than as a member of the acting majority of
the Board, effect or seek to effect (including, without limitation, by entering
into any discussions, negotiations, agreements or understandings with any third
person), offer or propose (whether publicly or otherwise) to effect, or cause or
participate in, or in any way assist or facilitate any other person to effect or
seek, offer or propose (whether publicly or otherwise) to effect or participate
in (i) any acquisition of any material assets or businesses of the Company or
any of its subsidiaries, (ii) any tender offer or exchange offer, merger,
acquisition or other business combination involving the Company or any of its
subsidiaries, or (iii) any recapitalization, restructuring, liquidation,
dissolution or other extraordinary transaction with respect to the Company or
any of its subsidiaries;

 

(f)            publicly disclose, or cause or facilitate the public disclosure
(including without limitation the filing of any document or report with the SEC
or any other governmental agency or any disclosure to any journalist, member of
the media or securities analyst) of any intent, purpose, plan or proposal to
obtain any waiver, or consent under, or any amendment of, any of the provisions
of Section 4(c) or this

 

6

--------------------------------------------------------------------------------


 

Section 5, or otherwise seek (in any manner that would require public disclosure
by any of the members of the Air T Group or the Biglari Group, as the case may
be, or their respective Affiliates or Associates) to obtain any waiver, consent
under, or any amendment of, any provision of this Agreement;

 

(g)           enter into any arrangements, understandings or agreements (whether
written or oral) with, or advise, finance, assist or encourage, any other person
for the purpose of engaging, or offering or proposing to engage, in any of the
foregoing; or

 

(h)           take or cause or induce others to take any action inconsistent
with any of the foregoing.

 

It is understood and agreed that this Agreement shall not be deemed to prohibit
Swenson, Biglari or Cooley from engaging in any lawful act in his capacity as a
director of the Company, except that none of Swenson, Biglari or Cooley may act
as a director to call, or to request the call of, a special meeting of the
shareholders of the Company unless such special meeting is being called by a
majority of the Board.

 

6.             Code of Business Conduct and Ethics. Swenson, Biglari and Cooley
have reviewed the Company’s Code of Business Conduct and Ethics and each agrees
to abide by the provisions thereof during their respective service as a director
of the Company.  Each of the members of the Air T Group and each of the members
of the Biglari Group acknowledge that they are aware that the United States
securities law prohibit any person who has material non-public information about
a company from purchasing or selling such securities of such company, or from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such person is likely to purchase or sell such
securities.

 

7.             Questionnaires.  Each of Biglari and Cooley has accurately
completed the form of questionnaire provided by the Company for its use in
connection with his appointment to serve as a director of the Company.

 

8.             Compensation.  Swenson, Biglari and Cooley shall each be
compensated for his service as a director and shall be reimbursed for his
expenses on the same basis as all other non-employee directors of the Company
are compensated and shall be eligible to be granted equity-based compensation on
the same basis as all other non-employee directors of the Company.

 

9.             Indemnification and Insurance.  Each of Swenson, Biglari and
Cooley is entitled to the same rights of indemnification as the other directors
of the Company as such rights may exist from time to time.  The Company shall,
promptly after their election, take such action, if any, as may be necessary to
add each of Biglari and Cooley to the Company’s directors’ and officers’
liability insurance policy as an insured person.

 

10.          Press Release and Other Public Disclosures.  Promptly following the
execution and delivery of this Agreement, the Company shall issue a press
release in the form attached hereto as Exhibit A (the “Press Release”).  None of
the parties hereto will make any public statements that are inconsistent with,
or otherwise contrary to, the statements in the Press Release.

 

7

--------------------------------------------------------------------------------


 

11.          Non-Disparagement.  During the Air T Standstill Period, neither the
Company nor any of the members of the Air T Group shall, and the Company and the
members of the Air T Group shall cause their respective Affiliates not to,
directly or indirectly make or issue or cause to be made or issued any public
disclosure, announcement, or statement (including without limitation the filing
of any document or report or the making of any other disclosure with the SEC or
any other governmental agency unless required by law or legal process or any
disclosure to any journalist, member of the media, or securities analyst)
concerning the Company, any of the members of the Air T Group, or any of their
respective past or then-current directors, officers, employees or other
Affiliates, which disparages such other party or any of such other party’s
respective past or then-current directors, officers, employees or other
Affiliates.  During the Biglari Standstill Period, neither the Company nor any
of the members of the Biglari Group shall, and the Company and the members of
the Biglari Group shall cause their respective Affiliates not to, directly or
indirectly make or issue or cause to be made or issued any public disclosure,
announcement, or statement (including without limitation the filing of any
document or report or the making of any other disclosure with the SEC or any
other governmental agency unless required by law or legal process or any
disclosure to any journalist, member of the media, or securities analyst)
concerning the Company, any of the members of the Biglari Group, or any of their
respective past or then-current directors, officers, employees or other
Affiliates, which disparages such other party or any of such other party’s
respective past or then-current directors, officers, employees or other
Affiliates.  Notwithstanding the foregoing and for the benefit of clarification
and the avoidance of doubt, this Section 11 shall not in any way prohibit
members of the Air T Group or the Biglari Group and their respective Affiliates
from communicating directly with the Company and its management and Board in a
non-public manner to communicate their concerns or raise issues related to the
Company, its performance, the performance of management or any other matters
related to the Company, shall not in any way restrict any member of the Air T
Group or its Affiliates from directly or indirectly making or issuing any public
disclosure, announcement or statement regarding any member of the Biglari Group
or its Affiliates or any past or then-current directors, officers, employees of
the Biglari Group or its Affiliates, and shall not in any way restrict any
member of the Biglari Group or its Affiliates from directly or indirectly making
or issuing any public disclosure, announcement or statement regarding any member
of the Air T Group or its Affiliates or any past or then-current directors,
officers, employees of the Air T Group or its Affiliates.

 

12.          Specific Performance. Each party hereto acknowledges and agrees, on
behalf of itself and its Affiliates, that irreparable harm would occur in the
event any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached.  It is accordingly agreed
that the parties will be entitled to specific relief hereunder, including,
without limitation, an injunction or injunctions to prevent and enjoin breaches
of the provisions of this Agreement and to enforce specifically the terms and
provisions hereof in any state or federal court in the State of Minnesota, in
addition to any other remedy to which they may be entitled at law or in equity. 
Any requirements for the securing or posting of any bond with such remedy are
hereby waived.

 

13.          Jurisdiction. Each party hereto agrees, on behalf of itself and its
Affiliates, that any actions, suits or proceedings arising out of or relating to
this Agreement or the

 

8

--------------------------------------------------------------------------------


 

transactions contemplated hereby will be brought solely and exclusively in any
state or federal court in the State of Minnesota (and the parties agree not to
commence any action, suit or proceeding relating thereto except in such courts),
and further agrees that service of any process, summons, notice or document by
U.S. registered mail to the respective addresses set forth in Section 18 of this
Agreement will be effective service of process for any such action, suit or
proceeding brought against any party in any such court.  Each party, on behalf
of itself and its Affiliates, irrevocably and unconditionally waives any
objection to the laying of venue of any action, suit or proceeding arising out
of this Agreement or the transactions contemplated hereby, in the state or
federal courts in the State of Minnesota, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an improper or inconvenient forum.

 

14.          Applicable Law. This agreement shall be governed in all respects,
including validity, interpretation and effect, by the laws of the State of
Minnesota applicable to contracts executed and to be performed wholly within
such state, without giving effect to the choice of law principles of such state.

 

15.          Counterparts. This Agreement may be executed in two or more
counterparts which together shall constitute a single agreement.

 

16.          Severability. In the event that any portion of this Agreement may
be held to be invalid or unenforceable for any reason, it is hereby agreed that
such invalidity or unenforceability shall not affect the other portions of this
Agreement and that the remaining covenants, terms and conditions or portions
hereof shall remain in full force and effect, and any court of competent
jurisdiction may so modify the objectionable provision as to make it valid,
reasonable and enforceable.

 

17.          Entire Agreement; Amendment and Waiver; Successors and Assigns.
This Agreement contains the entire understanding of the parties hereto with
respect to, and supersedes all prior agreements relating to, its subject matter.
There are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings among the parties other than those expressly set forth
herein. This Agreement may be amended only by a written instrument duly executed
by the parties hereto or their respective successors or assigns. No failure on
the part of any party to exercise, and no delay in exercising, any right, power
or remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such party preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law. The terms and conditions of this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by the parties hereto
and their respective successors, heirs, executors, legal representatives, and
assigns.

 

18.          Notices. All notices, consents, requests, instructions, approvals
and other communications provided for herein and all legal process in regard
hereto shall be in writing and shall be deemed validly given, made or served, if
(a) given by telecopy, when such telecopy is transmitted to the telecopy number
set forth below, or to such other telecopy number as is provided by a party to
this Agreement to the other party pursuant to notice given in accordance with
the provisions of this Section, and the appropriate

 

9

--------------------------------------------------------------------------------


 

confirmation is received or (b) if given by any other means, when actually
received during normal business hours at the address specified in this Section,
or at such other address as is provided by a party to this Agreement to the
other party pursuant to notice given in accordance with the provisions of this
Section:

 

if to the Company:

 

Insignia Systems, Inc.
8799 Brooklyn Boulevard

Minneapolis, Minnesota 55445
Attention: President and Chief Financial Officer

Email: john.gonsior@insigniasystems.com

 

with a copy to:

 

Faegre Baker Daniels LLP
2200 Wells Fargo Center
90 South Seventh Street
Minneapolis, MN 55402-3901
Attention: W. Morgan Burns
Email: Morgan.Burns@FaegreBD.com
Facsimile: 612-766-1600

 

if to the Air T Group or any member thereof:

 

Nicholas J. Swenson

5000 West 36th St., Suite 130

Minneapolis, Minnesota 55416

Email: nswenson@airt.co

 

with a copy to:

 

Foley & Lardner LLP

777 East Wisconsin Avenue

Milwaukee, Wisconsin 53202

Attention: Peter D. Fetzer

Email: pfetzer@foley.com

Facsimile: (414) 297-4900

 

if to the Biglari Group or any member thereof:

 

Sardar Biglari

Biglari Capital Corp.

17802 IH 10 West, Suite 400

San Antonio, Texas 78257

Email: Amy.Parks@biglariholdings.com

Facsimile: (210) 344-3411

 

with a copy to:

 

10

--------------------------------------------------------------------------------


 

Olshan Frome Wolosky LLP

Park Avenue Tower

65 East 55th Street

New York, NY 10022

Attention: Steve Wolosky

Email: swolosky@olshanlaw.com

Facsimile: (212) 451-2222

 

19.                               Reimbursement of Expenses.  The Company agrees
to reimburse the Air T Group for their out-of-pocket expenses incurred in
connection with the amendment to the Air T Schedule 13D, the Air T Group’s
negotiation and preparation of this Agreement and other matters related to this
Agreement, in an amount equal to $30,000.  The Company agrees to reimburse the
Biglari Group for their out-of-pocket expenses incurred in connection with the
amendment to the Biglari Schedule 13D, the Biglari Group’s negotiation and
preparation of this Agreement and other matters related to this Agreement, in an
amount equal to $30,000.  Such amounts shall be payable by the Company to Air T
Group and the Biglari Group, respectively, within five (5) business days
following the date of this Agreement.

 

20.                               No Third-Party Beneficiaries. Nothing in this
Agreement is intended to confer on any person other than the parties hereto or
their respective successors and assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

 

21.                               Independent Nature of Obligations.
Notwithstanding anything to the contrary contained herein, the representations,
warranties, covenants and agreements of each of the Air T Group, on the one
hand, and the Biglari Group, on the other hand, under this Agreement are several
and not joint with those of the other, and neither the Air T Group nor the
Biglari Group shall be responsible in any way for any of the representations,
warranties, covenants or agreements of the other hereunder.  Nothing contained
herein, and no action taken by any member of the Air T Group or the Biglari
Group pursuant thereto, shall be deemed to constitute the Air T Group and the
Biglari Group as a partnership, an association, a joint venture or any other
kind of group or entity, or create a presumption that they are in any way acting
in concert or as a group.

 

22.                               Prior Air T Standstill.  Upon the execution of
this Agreement by the parties hereto, it shall supersede the Prior Air T
Standstill in all respects and the Prior Air T Standstill will be deemed
terminated and of no further force or effect.

 

[signature pages follow]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the parties as of the date first written above.

 

 

INSIGNIA SYSTEMS, INC.

 

 

 

 

 

By:

/s/ John C. Gonsior

 

 

John C. Gonsior

 

 

President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the parties as of the date first written above.

 

 

 

AIR T, INC.

 

 

 

 

 

By:

/s/ Nicholas J. Swenson

 

 

Nicholas J. Swenson

 

 

Chief Executive Officer

 

 

 

GROVELAND CAPITAL, LLC

 

 

 

 

 

By:

/s/ Nicholas J. Swenson

 

 

Nicholas J. Swenson, Managing Member

 

 

 

 

 

GROVELAND HEDGED CREDIT FUND, LLC

 

 

 

By:

Groveland Capital, LLC, its general partner

 

 

 

 

 

 

By:

/s/ Nicholas J. Swenson

 

 

 

Nicholas J. Swenson, Managing Member

 

 

 

 

 

/s/ Nicholas J. Swenson

 

NICHOLAS J. SWENSON

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the parties as of the date first written above.

 

 

 

BIGLARI CAPITAL CORP.

 

 

 

 

 

By:

/s/ Sardar Biglari

 

 

Sardar Biglari, Chairman and Chief Executive Officer

 

 

 

 

 

THE LION FUND II, L.P.

 

 

 

By:

Biglari Capital Corp., its general partner

 

 

 

 

 

 

By:

/s/ Sardar Biglari

 

 

Sardar Biglari, Chairman and Chief
Executive Officer

 

 

 

 

 

 

/s/ Sardar Biglari

 

SARDAR BIGLARI

 

 

 

 

 

/s/ Philip L. Cooley

 

PHILIP L. COOLEY

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Press Release

 

[See attached.]

 

--------------------------------------------------------------------------------